 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOZA
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:19-CV-00636-JAM-DB
12                 Plaintiff,
                                                         UNITED STATES’ REQUEST TO
13          v.                                           EXTEND THE DEADLINE TO
                                                         SUBMIT A JOINT STATUS REPORT
14   REAL PROPERTY LOCATED AT 5383                       FROM SEPTEMBER 12, 2019 TO
     STONEHURST DRIVE, MARTINEZ,                         NOVEMBER 12, 2019
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, et al.,
17
                   Defendants.
18

19          The United States submits the following Request to Extend the Deadline to file a Joint Status

20 Report from September 12, 2019 to November 12, 2019.

21                                                 Introduction

22          On April 15, 2019, the United States filed a civil forfeiture complaint in rem against fourteen real

23 properties (“defendant properties”) connected to fraud and money laundering crimes in the Eastern

24 District of California and other areas. All known potential claimants to the defendant properties were

25 served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the

26 applicable statutory authority. Furthermore, public notice on the official internet government forfeiture

27 site, www.forfeiture.gov, began on May 4, 2019, and ran for thirty consecutive days, as required by Rule

28 G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.
                                                     1
                                                                   United States’ Request to Extend the Deadline to
                                                                   Submit a Joint Status Report
 1 See ECF No. 4. A Declaration of Publication was filed on July 12, 2019, which set forth, among other

 2 items, that publication on the government’s forfeiture website was complete on June 2, 2019. See Dkt.

 3 40.

 4          The United States has also lodged the complaint on the bankruptcy docket for DC Solar’s parent

 5 company, In re Double Jump Inc., Case 19-bk-50102, a bankruptcy case filed in Reno, Nevada after the

 6 United States executed federal search and seizure warrants at DC Solar’s business and other locations in

 7 California associated with the company and its founders. The United States’ application for a

 8 restraining order, Dkt. 42, describes the United States’ law enforcement action, the subsequent Reno

 9 bankruptcy filings, DC Solar’s reorganization efforts, the conversion from a Chapter 11 bankruptcy case

10 to a Chapter 7, and recent litigation involving the Chapter 7 bankruptcy trustee.

11                                                 Good Cause

12          The United States has provided notice to all potential claimants pursuant to law. Specifically,

13 the defendant properties are collectively owned by Jeffrey and Paulette Carpoff personally and through

14 several LLCs, Dora Dog Properties, LLC, Dog Blue Properties, LLC, 475 Channel Road, LLC, 2750

15 Maxwell Way, LLC, Fou Dog, LLC, Antioch Mini Storage, LLC, and 4021 Pike Lane, LLC. The

16 government served copies of the complaint documents on the above LLCs through their registered agent

17 for service of process, as listed on the California Secretary of State’s website. Further, the government

18 served copies of the complaint on the principals of each respective LLC, Jeffrey and Paulette Carpoff.

19 Lastly, the government has provided notice of this action to the lienholders who are identified on chain-

20 of-title documents and may have a security interest in the defendant properties.

21          Five parties have so far appeared in the case. First, the only parties who have asserted an

22 ownership interest, Jeff and Paulette Carpoff, filed claims as to each property in their personal capacity

23 and through their LLCs. See Dkt. 27-28. Second, a bank filed claims concerning outstanding loans as

24 relates to two In Rem Defendants (2750 Maxwell Way and 4021 Pike Lane) currently being sold by the

25 U.S. Marshals Service, as discussed below. Dkt. 6-7. Third, a construction company filed a claim and

26 answer associated with labor/materials supplied in connection with retaining walls installed at one of the

27 In Rem Defendants. Dkt. 37. Fourth, Dish Network, a provider of cable and television services, filed a

28 claim concerning its month-to-month tenancy at one of the In Rem Defendants. Dkt. 33. Lastly, the
                                                     2
                                                                   United States’ Request to Extend the Deadline to
                                                                   Submit a Joint Status Report
 1 California Franchise Tax Board (“FTB”) filed a claim to several of the In Rem Defendants based on

 2 alleged taxes owed to the FTB by Jeff and Paulette Carpoff. Dkt. 35. The FTB and Daysh Development

 3 filed answers.

 4          No other party has filed an answer. However, based on the claimants’ requests for additional

 5 time to review the allegations and potential privilege issues and other defenses, and given the lengthy

 6 facts and complicated issues in this case, the United States has agreed to their requests for more time.

 7 The answers are currently due on October 15, 2019.

 8          Furthermore, several potential tax equity investor-victims and the Chapter 7 and 11 bankruptcy

 9 trustees have requested extensions of time to file claims in this case. The United States granted each

10 request and they currently have until October 7, 2019 to file a claim in the case.

11          To allow the above individuals, entities, investors, and trustees sufficient time to file a claim and

12 research the issues raised by the facts alleged in the Complaint, the United States seeks to continue the

13 deadline to file a Joint Status Report from September 12, 2019 to November 12, 2019 (or to another date

14 the Court deems appropriate).

15          Accordingly, there is good cause to extend the deadline to file a joint status report in this case

16 from September 12, 2019 to November 12, 2019, or to a date the Court deems appropriate.

17
                        U.S. Marshals’ Efforts to Manage and Sell In Rem Defendants
18                                2750 Maxwell Way and 4021 Pike Lane
19          As explained in the United States’ application for a restraining order, 2750 Maxwell Way and
20 4021 Pike Lane were purchased using a combination of alleged fraud proceeds and millions of dollars in

21 bank loans, the latter which went into default status some months ago. To preserve the availability

22 equity, the United States requested and this Court ordered, the U.S. Marshals to maintain and sell each

23 property, and the U.S. Marshals started those efforts in earnest immediately following the entry of the

24 sale order in May 2019.

25          Particularly, the U.S. Marshals have secured each property, changed the locks and alarm codes,
26 entered occupancy agreements with existing tenants, and taken other actions to ensure the properties are

27 safe and properly monitored by professional custodians. The U.S. Marshals have also obtained

28
                                                          3
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
 1 appraisals and title reports for each property, designated a point person for any property issues that arise

 2 from tenants and/or other interested parties, and engaged an experienced commercial broker to market

 3 and sell the properties. The broker listed the properties for sale in late May 2019 and reports significant

 4 interest from local and institutional buyers. As to 4021 Pike Lane, several offers were submitted and the

 5 strongest offer was accepted after a subsequent “best and final” round. The successful bidder has

 6 waived all due diligence and the sale is expected to close any day, if it has not closed already.

 7 According to the broker and U.S. Marshals, the anticipated sales figure for that property will likely

 8 surpass its appraised value. As to 2750 Maxwell Way, an offer was accepted in July 2019, but that

 9 buyer pulled out of escrow prior to waiving due diligence. The property has returned to the market and

10 the U.S. Marshals represent that there has been strong interest from local owner-users.

11

12 Dated:      9/11/2019                                  McGREGOR W. SCOTT
                                                          United States Attorney
13

14
                                                          /s/ Kevin C. Khasigian
15                                                        ANDRE M. ESPINOZA
                                                          KEVIN C. KHASIGIAN
16                                                        Assistant U.S. Attorney

17

18
                                                     ORDER
19
              Pursuant to the United States’ request and good cause appearing, the Court makes the following
20
     order:
21
              The deadline to file a Joint Status Report is extended from September 12, 2019 to November 12,
22
     2019.
23
              IT IS SO ORDERED.
24

25
     Dated: 9/11/2019                                     /s/ John A. Mendez____________
26                                                        JOHN A. MENDEZ
                                                          United States District Court Judge
27

28
                                                         4
                                                                   United States’ Request to Extend the Deadline to
                                                                   Submit a Joint Status Report
